DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restriction
Applicant’s election without traverse of Group II, claims 11-20, in the reply filed on 10/17/22 is acknowledged. Claims 1-10 (Group I) are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant has added new claims 21-30, which are drawn to elected Group II. Therefore, claims 11-30 are being examined for patentability.

Claim Objections
Claims 11-30 are objected to because of the following informalities:  
In claim 11, it is not clear how the steps recited in the body of the claim monitor a battery degradation, as recited in the preamble; there is lack of antecedent basis in the specification for the comparison of the first temperature gradient and the second temperature gradient determining a “temperature rate increase” as recited in line 17 (see figure 6 and paragraph 61 of the published application, which states that the comparison of the first and the second temperature gradients determine a “thermal gradient difference”); and “second temperature gradient and the temperature increase rate” should be changed to ----thermal gradient difference-- in lines 18-19 (see figure 6 and paragraph 61 of the published application, which states that an alert is based on the thermal gradient difference).
In claims 12 and 13, --,-- should be added after “11” in line 1; and “second temperature gradient” should be changed to ----thermal gradient difference-- in lines 2 and 4-5 (see figure 6 and paragraph 61 of the published application, which states that an alert is based on the thermal gradient difference).
In claim 14, --a-- should be added after “at” in line 2.
In claim 21, --a-- should be added before “memory” in line 7; “a battery” should be changed to --the battery-- in line 10; there is lack of antecedent basis in the specification for the comparison of the first temperature gradient and the second temperature gradient determining a “temperature rate increase” as recited in line 20 (see figure 6 and paragraph 61 of the published application, which states that the comparison of the first and the second temperature gradients determine a “thermal gradient difference”); and “second temperature gradient and the temperature increase rate” should be changed to ----thermal gradient difference-- in lines 21-22 (see figure 6 and paragraph 61 of the published application, which states that an alert is based on the thermal gradient difference).
In claims 22 and 23, second temperature gradient” should be changed to ----thermal gradient difference-- in lines 3 and 5-6 (see figure 6 and paragraph 61 of the published application, which states that an alert is based on the thermal gradient difference).
In claim 28, there is lack of antecedent basis in the specification for the comparison of the first temperature gradient and the second temperature gradient determining a “temperature rate increase” as recited in line 15 (see figure 6 and paragraph 61 of the published application, which states that the comparison of the first and the second temperature gradients determine a “thermal gradient difference”); and “second temperature gradient and the temperature increase rate” should be changed to ----thermal gradient difference-- in lines 16-17 (see figure 6 and paragraph 61 of the published application, which states that an alert is based on the thermal gradient difference).
In claims 29 and 30, “second temperature gradient” should be changed to ----thermal gradient difference-- in lines 4 and 6-7 (see figure 6 and paragraph 61 of the published application, which states that an alert is based on the thermal gradient difference).
	Claims 15-20 and 24-27 are objected to for being dependent on an objected base claim.
Appropriate correction is required.

Allowable Subject Matter
Claims 11-30 would be allowable if rewritten or amended to overcome the objections set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not disclose or suggest the following in combination with the remaining limitations of the claims:
A method for monitoring battery degradation, the method comprising determining, based on the first temperature value and the second temperature value, a first temperature gradient; increasing a temperature of the heat source by a predetermined amount; determining, based on the increased first temperature value and the increased second temperature value, a second temperature gradient; comparing the first temperature gradient and the second temperature gradient to determine a temperature increase rate; and transmitting, based on the second temperature gradient and the temperature increase rate, an alert to a device associated with a user (claim 11).
An electronic device comprising one or more programs comprising instructions for determining, based on the first temperature value and the second temperature value, a first temperature gradient; increasing a temperature of the heat source by a predetermined amount; determining, based on the increased first temperature value and the increased second temperature value, a second temperature gradient; comparing the first temperature gradient and the second temperature gradient to determine a temperature increase rate; and transmitting, based on the second temperature gradient and the temperature increase rate, an alert to a device associated with a user (claim 21).
A non-transitory computer-readable storage medium storing one or more programs, the one or more programs comprising instructions, which when executed by one or more processors, cause the one or more processors to determine, based on the first temperature value and the second temperature value, a first temperature gradient; increase a temperature of the heat source by a predetermined amount; determine, based on the increased first temperature value and the increased second temperature value, a second temperature gradient; compare the first temperature gradient and the second temperature gradient to determine a temperature increase rate; and transmit, based on the second temperature gradient and the temperature increase rate, an alert to a device associated with a user (claim 28).

Conclusion
The references made of record and not relied upon by the examiner are considered pertinent to applicant's disclosure by disclosing monitoring the degradation (aging) of a battery based on temperature, but do not disclose the allowable subject matter stated above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRELLYS JAGAN whose telephone number is (571)272-2247. The examiner can normally be reached Tuesday-Friday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MIRELLYS JAGAN/
Primary Examiner
Art Unit 2855
10/21/22